Case 1:20-OS9-LAK Dooument1) Filed 14120 Page 1 of 1

EE MEMO ENDORSED

SOUTHERN DISTRICT OF NEW YORK

 

NEW YORK YANKEES PARTNERSHIP; and
LEGENDS HOSPITALITY, LLC
Civil Action No.: 1:20-cv-5499
Petitioner

V. NOTICE OF PETITION

WALTER HASS
Respondent.

 

PLEASE TAKE NOTICE, that upon the accompanying Rule 56.1 Statement, Declaration
of John P. Touhey, Esq., dated November 19, 2020 and the Memorandum of Law in support of the
motion, the undersigned will move before the Honorable Lewis A. Kaplan, District Judge, United
States District Court for the Southern District of New York, at the Federal Courthouse, 40 Foley
Square, New York, New York, on such date and time as may be set by the Court, for an Order

pursuant to Fed, R. Civ. P, 56 confirming the Arbitration Award, which is annexed to the Petition.

Dated: Buffalo, New York
November 19, 2020 THE LAW OFFICE OF
JOHN P. TOUHEY, PLLC
Tee Cle ce

/sf: John P. Touhey
John P. Touhey
Attorney for Petitioner

Ha CAV 10 Lafayette Square, #1602

Buffalo, New York 14203
sO nar i

(716) 427-8770
LEWIS A. KAPLAN, USP)

John. touhey@touheylaw.com
